DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 7/25/2022 has been acknowledged.
	Claims 1 and 8-10 have been amended.
	Claims 3, 21-24, and 26-28 have been canceled.
	Claims 10 and 12 are withdrawn.
Claims 1- are pending.
	Claims 1- are under examination.

Objections and Rejections Withdrawn
	Objection of claim 3 for relying upon tables is withdrawn in view of the Applicant’s cancelation of claim 3.
	Rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the Applicant’s amendments.
	Rejection of claim(s) 1, 2, 8, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (Int J Oncol 46: 28-36, 2015., published online 10/30/2014) is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 1, 2, 8, 9, 11, 16, 17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen (WO 2015/123496 A1, published 8/20/2015) is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 1, 2, 8, 9, 11, 16, 17, and 18-20 under 35 U.S.C. 103 as being unpatentable over Ter Meulen (WO 2015/123496 A1, published 8/20/2015) and Woelke (BMC Bioinformatics 14, 127 (2013)., published 4/15/2013) is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 1, 2, 8, 9, 11, 16, 17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Ter Meulen (WO 2015/123496 A1, published 8/20/2015) and Lanis (Curr Opin Immunol. 2015 Apr;33:55-63. doi: 10.1016/j.coi.2015.01.011. Epub 2015 Feb 6.) is withdrawn in view of the Applicant’s amendments.
Specification
The disclosure is objected to because of the following informalities:
Pages 11-12, Table 1, recite antigenic peptides comprising amino acid sequences comprising 4 or more amino acids (e.g. VTEHDTLLY, RGDPFDKNY, VSDGGPNLY, IVTDFSVIK, ATIGTAMYK, RPPIFIRRL, KARDHLAVL, NVRRSWEEL, TPRVTGGGAM, LPFDRTTVM, RVRAYTYSK, TLLNCAVTK, TVRSHCVSK, and ILRGSVAHK) but lack sequence identifiers.
Appropriate correction is required.

Drawings
	The drawings are objected to because:
In FIG. 2, “SIINF” on the X-axis is not properly lined up with the corresponding bar.
In FIG. 3, peptide cocktails comprising amino acid sequences are recited without sequence identifiers (e.g. GILGFVFTL, NLVPMVATV, CLGGLLTMV, GLCTLVAML).
In FIG. 5A, the term “chanllenge” under the X-axis is incorrectly spelled. Further, in this figure, there is no key to identify what the black circles, white circles, and grey circles, correspond to.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites antigenic peptides comprising amino acid sequences comprising 4 or more amino acids (e.g. VTEHDTLLY, RGDPFDKNY, VSDGGPNLY, IVTDFSVIK, ATIGTAMYK, RPPIFIRRL, KARDHLAVL, NVRRSWEEL, TPRVTGGGAM, LPFDRTTVM, RVRAYTYSK, TLLNCAVTK, TVRSHCVSK, and ILRGSVAHK). The claim lacks sequence identifiers for these antigenic peptides

Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 11, 16, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ter Meulen (WO 2015/123496 A1, published 8/20/2015) and Strome (US 20090130144 A1, published 5/21/2009).
	In regards to claim 1, Ter Meulen discloses a method of treating cancer comprising a first composition; and a second composition comprising an adjuvant with an immunogen (paragraph 00201, 00205).
	In regards to claim 11, Ter Meulen discloses the compositions above comprises at least one antigenic peptide from a vaccine (paragraph 0046).
	In regards to claims 1 and 16, Ter Meulen also discloses a method of treating cancer comprising administering a first composition comprising an oncogenic virus antigen and a second composition (e.g. an adjuvant composition) comprising the oncogenic virus antigen or antigens administered in the first composition and or a tumor associated antigen. In certain embodiments, the first composition
comprises an oncogenic virus antigen and is administered systemically (e.g., by injection). The second composition (e.g. an adjuvant composition) is, in certain embodiments, administered locally, such as intratumorally, and may optionally comprise the oncogenic virus antigen or antigens
administered in the first composition (paragraph 00201).
	In regards to claim 17, Ter Meulen discloses that the administrations/compositions may be administered multiple times (paragraph 00206)
	In regards to claim 1 and 20, Ter Meulen discloses the cancer is a solid tumor such as melanoma (paragraph 0051).
	In regards to claims 8 and 9, Ter Meulen discloses the immunogen is a viral antigen comprising a peptide from an oncogenic virus such as Epstein-Barr virus such as Epstein-Barr virus protein LMP2 (Para. [0018], [00182]). 
	In regards to claims 2, Ter Meulen discloses that the adjuvant composition is administered in combination with checkpoint blockade therapy (immune checkpoint control, Para. [0092]; may be used in combination with another therapeutic agent. In one embodiment, the adjuvant compositions herein are administered, in particular embodiments at a local site such as at the site of a tumor, in combination with one or more immune checkpoint inhibitors. Immune checkpoints refer to a variety of inhibitory pathways of the immune system that are crucial for maintaining self-tolerance and for modulating the duration and amplitude of an immune responses, Para. [00166)).
	In regards to claim 19, Ter Meulen discloses monitoring the size of the tumor and presence of lymphocytes (paragraph 0208; Figure 2).
	Ter Meulen does not teach the antigenic peptide is a peptide with SEQ ID NO: 4.
	This deficiency is made up for by Strome.	
	Strome discloses a CEF peptide from EBV LMP2A with SEQ ID NO: 5, which is the same as instant SEQ ID NO: 4 (See below). Strome discloses the peptide is used in methods for eliciting an effective immune response against a weakly immunogenic disease including cancer (Abstract; paragraph 0023; paragraph 0038; Table 1; paragraphs 0049-0050).

    PNG
    media_image1.png
    71
    248
    media_image1.png
    Greyscale

	It would be obvious to one of ordinary skill in the art to modify the method as taught by Ter Meulen, to specifically use the EBV LMP2 with SEQ ID NO: 5 of Strome as the EBV LMP2 peptide. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known EBV LMP2 peptide already shown to be effective in eliciting an effective immune response, as the invention of Strome teaches a method for eliciting an effective immune response against a disease which normally generates either no immune response or a weak and insufficient immune response in a patient suffering from the disease (paragraph 0009) and a method for priming T cells in the  bone marrow to become memory T cells against a disease which normally generates a weak and insufficient immune response in a patient exposed to the causative agent of the disease (paragraph 0010).

Applicant’s Arguments
	Applicant argues that the cited references, alone or in combination, do not provide the necessary suggestion or motivation, nor do they provide the necessary reasonable expectation of success, for a skilled artisan to arrive at the claimed methods. 
	Specifically, for example, Ter Meulen discloses methods that direct systemically or locally induced tumor specific cytotoxic T cells to the site of the cancer (paragraph [0040]; emphasis added), whereas Strome discloses "super memory" effector T cells (paragraph [0019]; emphasis added). There is no disclosure in either Ter Meulen or Strome that would prompt a skilled artisan to re-activate microbe-specific resident memory T cells, as described in the present application (see, for example, paragraph [0039] relative to the published application (US 2021/0093713); emphasis added). 
	Applicants note that, although this feature is not explicitly recited in pending independent claim 1, it is inherently embodied in the organisms from which the claimed peptides originate. See Table 1 in the present application. 
	In addition to the current combination of references lacking the requisite motivation as well as the requisite reasonable expectation of success, the present application demonstrates that peptide alarm therapy in combination with immunotherapy (i.e., the components administered in the method of claim 1) is synergistic (paragraph [0041]). According to the present application, "activation of microbe-specific memory CD8 T cells in tumors resulting from peptide alarm therapy significantly improves the recruitment of CAR T cells to solid tumors." See paragraph [0042] (emphasis added). Thus, the combination of immunotherapy and a composition comprising at least one antigenic peptide, referred to as "peptide alarm therapy" in the present application, exhibits unexpected and surprising results upon administration to a subject.
Response to Arguments
	Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.In 	Ter Meulen discloses a method of treating cancer comprising a first composition; and a second composition comprising an adjuvant with an immunogen (paragraph 00201, 00205).
	Ter Meulen discloses the compositions above comprises at least one antigenic peptide from a vaccine (paragraph 0046) and even further, Ter Meulen specifically discloses that immunogens include tumor antigens that comprise epitopic regions or epitopic peptides derived from oncoviral processes, such as Epstein bar virus protein LMP2 (paragraph [00182]).
	Strome discloses a CEF peptide from EBV LMP2A with SEQ ID NO: 5, which is the same as instant SEQ ID NO: 4. Strome discloses the peptide is used in methods for eliciting an effective immune response against a weakly immunogenic disease including cancer (Abstract; paragraph 0023; paragraph 0038; Table 1; paragraphs 0049-0050).
	One of ordinary skill in the art would have had a reasonable expectation of success from using the CEF peptide from EBV LMP2A in the method as taught by Ter Meulen, which specifically teaches a method of treating cancer comprising tumor antigens that comprise epitopic regions or epitopic peptides derived from oncoviral processes, such as Epstein bar virus protein LMP2 (paragraph [00182]).
	Although Applicant argues there is no disclosure in either Ter Meulen or Strome that would prompt a skilled artisan to re-activate microbe-specific resident memory T cells, this is not a limitation in the claims. 
	Furthermore, although Applicant argues there is no disclosure in either Ter Meulen or Strome that would prompt a skilled artisan to re-activate microbe-specific resident memory T cells, as described in the present application, according to MPEP 2144 Section IV, one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005). Thus although the motivation and problem addressed may be different from the instantly claimed invention, the prior art still teaches towards using the CEF peptide from EBV LMP2A of Strome in the method as taught by Ter Meulen, as Ter Meulen specifically discloses immunogens include tumor antigens that comprise epitopic regions or epitopic peptides derived from oncoviral processes, such as Epstein bar virus protein LMP2 (paragraph [00182]). Thus one of ordinary skill in the art would have a reasonable expectation of success that the CEF peptide from EBV LMP2A taught by Strome, already used in methods for eliciting an effective immune response against a weakly immunogenic disease including cancer (Abstract; paragraph 0023; paragraph 0038; Table 1; paragraphs 0049-0050) would be effective to treat cancer, as taught by Ter Meulen.
	Applicant argues, "activation of microbe-specific memory CD8 T cells in tumors resulting from peptide alarm therapy significantly improves the recruitment of CAR T cells to solid tumors." See paragraph [0042] (emphasis added). Applicant argues that the combination of immunotherapy and a composition comprising at least one antigenic peptide, referred to as "peptide alarm therapy" in the present application, exhibits unexpected and surprising results upon administration to a subject.”, while merely pointing to paragraph 0042, without pointing to any example, figure, or data.
	 However, this is neither surprising nor unexpected as Strome already teaches a method for eliciting an effective immune response against a disease which normally generates either no immune response or a weak and insufficient immune response in a patient suffering from the disease (paragraph 0009) and a method for priming T cells in the bone marrow to become memory T cells against a disease which normally generates a weak and insufficient immune response in a patient exposed to the causative agent of the disease (paragraph 0010). This method involves administering an antigen associated with the disease. Thus, it was already known in the arts that administering a tumor associated antigen would activate memory T cells, and thus the activation of memory T cells cannot be said to be surprising or unexpected.
	It is further noted that even if the Applicant provides data pointing to unexpected and surprising results, the data has to be commensurate with the scope of the claims. Instant claim 1 is directed to a treatment of any solid tumor comprising administering any immunotherapy treatment in addition to an antigenic peptide that is selected from a group. Figure 5B is directed to survival of mice with palpable B16 tumors (melanoma) that were treated twice with reactivating SIINFEKL (SEQ ID NO: 1), not a peptide recited in instant claim 1, viral (or control) peptide +/- anti-PDL1 checkpoint blockade via anti-PDL1 antibody. The data is not commensurate with the scope of the claims. As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
	There is no evidence to support unexpected results would span the entire scope of instant claim 1, directed to a treatment of any solid tumor comprising administering any immunotherapy treatment in addition to an antigenic peptide other than SIINFEKL.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10722537 further in view of Ter Meulen (WO 2015/123496 A1, published 8/20/2015) and Strome (US 20090130144 A1, published 5/21/2009). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The U.S. patent claims a method of treating a solid tumor in a human subject, comprising administering immunotherapy to the subject and administering a composition comprising at least one antigenic peptide to the solid tumor (Claims 1, 30-35).
	The U.S. patent claims the composition comprises at least one antigenic peptide from a vaccine (claims 13 and 14).
	The U.S. patent claims the immunotherapy is a checkpoint blockade therapy (Claims 2, 39).
	The U.S. patent claims the antigenic peptide is from an Epstein-Barr virus (claims 11, 28, 29, 31, 46).
	The U.S patent claims determining the major histocompatibility complex (MHC) / Human Leukocyte Antigen (HLA) genotype of the subject and using that information to determine the particular plurality of peptides that are administered (Claims 1, 20).
	The U.S. patent claims monitoring up-regulation of vascular adhesion molecules (claim 18).
	The U.S. patent does not teach the antigenic peptide is a peptide with SEQ ID NO: 4.
	The U.S. patent does not teach the composition comprising at least one antigenic peptide is administered to the solid tumor via injection.
	The U.S. patent does not teach the composition comprising at least one antigenic peptide is administered to the solid tumor a plurality of times.
	The U.S. patent does not teach the solid tumor is a melanoma.
	These deficiencies are made up for by Ter Meulen and Strome.
	Ter Meulen also discloses a method of treating cancer comprising administering a first composition comprising an oncogenic virus antigen and a second composition (e.g. an adjuvant composition) comprising the oncogenic virus antigen or antigens administered in the first composition and or a tumor associated antigen. In certain embodiments, the first composition
comprises an oncogenic virus antigen and is administered systemically (e.g., by injection). The second composition (e.g. an adjuvant composition) is, in certain embodiments, administered locally, such as intratumorally, and may optionally comprise the oncogenic virus antigen or antigens
administered in the first composition (paragraph 00201).
	Ter Meulen discloses that the administrations/compositions may be administered multiple times (paragraph 00206)
	Ter Meulen discloses the cancer is a solid tumor such as melanoma (paragraph 0051).
	Ter Meulen discloses the immunogen is a viral antigen comprising a peptide from an oncogenic virus such as Epstein-Barr virus such as Epstein-Barr virus protein LMP2 (Para. [0018], [00182]). 
	Strome discloses a CEF peptide from EBV LMP2A with SEQ ID NO: 5, which is the same as instant SEQ ID NO: 4 (See below). Strome discloses the peptide is used in methods for eliciting an effective immune response against a weakly immunogenic disease (Abstract; paragraph 0038; Table 1; paragraphs 0049-0050).
	It would have been obvious to one of ordinary skill in the art to modify the method of U.S. Patent to further comprise (1) the composition comprising at least one antigenic peptide is administered to the solid tumor via injection; (2) the composition comprising at least one antigenic peptide is administered to the solid tumor a plurality of times; and (3) the solid tumor is a melanoma, as taught by Ter Meulen. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to follow art-known administration routes and dosage regimens to treat specific cancers when using immunotherapy in combination with antigenic peptides, as Ter Meulen already teaches that administering immunotherapy and a composition comprising at least one antigenic peptide can treat melanoma.
	It would be further obvious to modify the method above to specifically use the EBV LMP2 with SEQ ID NO: 5 of Strome as the EBV LMP2 peptide. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known EBV LMP2 peptide already shown to be effective in eliciting an effective immune response.

Applicant’s Arguments
Applicant argues the '537 patent does not teach or suggest the peptides that are now recited in independent claim 1, and neither Ter Meulen nor Strome cure this deficiency.

Response to Arguments
	As discussed in the above response to arguments for the 103 rejection, It would have been obvious to modify the method as taught by the patent to specifically use the EBV LMP2 with SEQ ID NO: 5 of Strome as the EBV LMP2 peptide. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known EBV LMP2 peptide already shown to be effective in eliciting an effective immune response.

Claims 1-2, 8-9, 11, and 16-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 of copending Application No. 16/939,962 (reference application) further in view of Ter Meulen (WO 2015/123496 A1, published 8/20/2015), Strome (US 20090130144 A1, published 5/21/2009), Lanis (Curr Opin Immunol. 2015 Apr;33:55-63. doi: 10.1016/j.coi.2015.01.011. Epub 2015 Feb 6.) and Woelke (BMC Bioinformatics 14, 127 (2013)., published 4/15/2013). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application teaches a method of treating a solid tumor in a human subject, comprising administering immunotherapy to the subject and administering a composition comprising at least two antigenic peptides to the solid tumor (Claim 24).
	The copending application teaches the antigenic peptide is from an Epstein-Barr virus (claim 26).
	The copending application teaches the intratumoral administering is via injection (Claim 32).
	The copending application does not teach the immunotherapy is checkpoint blockade inhibitors.
	The copending application does not teach determining the major histocompatibility complex (MHC) / Human Leukocyte Antigen (HLA) genotype of the subject and using that information to determine the particular plurality of peptides that are administered (Claims 1, 20).
	The copending application does not teach monitoring up-regulation of vascular adhesion molecules.
	The copending application does not teach the antigenic peptide is a peptide with SEQ ID NO: 4.
	The copending application does not teach the composition comprising at least one antigenic peptide is administered to the solid tumor a plurality of times.
	The copending application does not teach the solid tumor is a melanoma.
	The copending application does not teach the composition comprises at least one antigenic peptide from a vaccine.
	These deficiencies are made up for by Ter Meulen, Strome, Woelke, and Lanis.
	Ter Meulen also discloses a method of treating cancer comprising administering a first composition comprising an oncogenic virus antigen and a second composition (e.g. an adjuvant composition) comprising the oncogenic virus antigen or antigens administered in the first composition and or a tumor associated antigen. 
	Ter Meulen discloses that the adjuvant composition is administered in combination with checkpoint blockade therapy (immune checkpoint control, Para. [0092]; may be used in combination with another therapeutic agent. In one embodiment, the adjuvant compositions herein are administered, in particular embodiments at a local site such as at the site of a tumor, in combination with one or more immune checkpoint inhibitors. Immune checkpoints refer to a variety of inhibitory pathways of the immune system that are crucial for maintaining self-tolerance and for modulating the duration and amplitude of an immune responses, Para. [00166)).
	Ter Meulen discloses the compositions above comprises at least one antigenic peptide from a vaccine (paragraph 0046).
	Ter Meulen discloses that the administrations/compositions may be administered multiple times (paragraph 00206)
	Ter Meulen discloses the cancer is a solid tumor such as melanoma (paragraph 0051).
	Ter Meulen discloses the immunogen is a viral antigen comprising a peptide from an oncogenic virus such as Epstein-Barr virus such as Epstein-Barr virus protein LMP2 (Para. [0018], [00182]). 
	Strome discloses a CEF peptide from EBV LMP2A with SEQ ID NO: 5, which is the same as instant SEQ ID NO: 4 (See below). Strome discloses the peptide is used in methods for eliciting an effective immune response against a weakly immunogenic disease (Abstract; paragraph 0038; Table 1; paragraphs 0049-0050).
	Woelke teaches that the success of immunotherapy depends strongly on the cancer epitope sequence, the individual major histocompatibility complex (MHC) genotype of the individual, and on the overall immune response dynamics. Woelke further teaches that selection of the antigen is crucial for peptide vaccination, because the antigen must be able to evoke an immune response. However, the quality of a potential antigen in turn depends on the MHC-genotype of the patient. This is because the antigens are processed and subsequently different MHCs may present different parts of the antigens. VaccImm accounts for this by predicting the MHC binding peptides based on the MHC-genotype.
	Lanis teaches tumor infiltration by T lymphocytes is associated with good patient prognosis for many types of cancer including colorectal, ovarian, breast and melanoma (Page 59, Conclusions). The tumor vasculature, however, constitutes an important barrier to T cells by actively blocking extravasation into the tumor through the deregulation of adhesion molecules including ICAM-1 and VCAM-1. Given the heterogeneity of solid tumors (different immune cell infiltrates, stromal composition, level of vascularization, etc.), well-designed pre-clinical and clinical studies are warranted to identify optimal combinations of antiangiogenic drugs and immunotherapeutic treatments for each type (Page 59, Conclusions). This will require extensive monitoring of changes in tumor vascularity and the patient’s immunity pre- and post-treatment, determination of immune biomarkers to measure antiangiogenic responses, and continuous efforts to identify additional tumor EC targets (Page 59, Conclusions).
	It would have been obvious to one of ordinary skill in the art to modify the method of the copending application to further comprise (1) the immunotherapy is checkpoint blockade inhibitors; (2) the composition comprises at least one antigenic peptide from a vaccine; (3) the composition comprising at least one antigenic peptide is administered to the solid tumor a plurality of times; and (3) the solid tumor is a melanoma, as taught by Ter Meulen. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to follow art-known administration routes and dosage regimens to treat specific cancers when using immunotherapy in combination with antigenic peptides, as Ter Meulen already teaches that administering immunotherapy and a composition comprising at least one antigenic peptide can treat melanoma.
	It would be further obvious to modify the method above to specifically use the EBV LMP2 with SEQ ID NO: 5 of Strome as the EBV LMP2 peptide. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known EBV LMP2 peptide already shown to be effective in eliciting an effective immune response.
	It would have been obvious to one of ordinary skill in the art to modify the method of the copending application and Ter Meulen to further comprise determining the major histocompatibility complex (MHC) / Human Leukocyte Antigen (HLA) genotype of the subject and using that information to determine the particular plurality of peptides that are administered, as taught by Woelke. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Woelke teaches that the success of immunotherapy depends strongly on the individual major histocompatibility complex (MHC) genotype of the individual.
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by the copending application and Ter Meulen to further comprise monitoring up-regulation of vascular adhesion molecules including VCAM-1, as taught by Lanis. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Lanis teaches monitoring the expression of the cell adhesion molecule VCAM-1 to identify optimal combinations of antiangiogenic drugs and immunotherapeutic treatments for cancer, and further that upregulation of V-CAM1 expression enhances T-cell extravasation and intratumoral infiltration, improves the penetration of chemotherapies into the tumor and their efficacy, and enhances adoptive and active immunotherapies in various mouse tumor models (Page 58, left column, last paragraph).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues the '962 reference application does not teach or suggest the peptides that are now recited in independent claim 1, and this deficiency is not cured by Ter Meulen, Strome, Lanitis or Woelke.

Response to Arguments
	As discussed in the above response to arguments for the 103 rejection, tt would have been obvious to modify the method as taught by the patent to specifically use the EBV LMP2 with SEQ ID NO: 5 of Strome as the EBV LMP2 peptide. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known EBV LMP2 peptide already shown to be effective in eliciting an effective immune response.

New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
Claim 1, 2, 8, 9, 11, 16, 17, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ter Meulen (WO 2015/123496 A1, published 8/20/2015) further in view of Strome (US 20090130144 A1, published 5/21/2009) and Woelke (BMC Bioinformatics 14, 127 (2013)., published 4/15/2013).
	The teachings of Ter Meulen and Strome in regards to claims 1, 2, 8, 9, 11, 16, 17, and 19-20 are discussed supra.
	Ter Meulen and Strome do not teach determining the major histocompatibility complex (MHC) / Human Leukocyte Antigen (HLA) genotype of the subject and using that information to determine the particular plurality of peptides that are administered.
	This deficiency is made up for by Woelke.
	Woelke teaches that the success of immunotherapy depends strongly on the cancer epitope sequence, the individual major histocompatibility complex (MHC) genotype of the individual, and on the overall immune response dynamics. Woelke further teaches that selection of the antigen is crucial for peptide vaccination, because the antigen must be able to evoke an immune response. However, the quality of a potential antigen in turn depends on the MHC-genotype of the patient. This is because the antigens are processed and subsequently different MHCs may present different parts of the antigens. VaccImm accounts for this by predicting the MHC binding peptides based on the MHC-genotype.
	It would have been obvious to one of ordinary skill in the art to modify the method of Ter Meulen and Strome to further comprise determining the major histocompatibility complex (MHC) / Human Leukocyte Antigen (HLA) genotype of the subject and using that information to determine the particular plurality of peptides that are administered, as taught by Woelke. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Woelke teaches that the success of immunotherapy depends strongly on the individual major histocompatibility complex (MHC) genotype of the individual.

Claim 1, 2, 8, 9, 11, 16, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ter Meulen (WO 2015/123496 A1, published 8/20/2015) further in view of Strome (US 20090130144 A1, published 5/21/2009) and Lanis (Curr Opin Immunol. 2015 Apr;33:55-63. doi: 10.1016/j.coi.2015.01.011. Epub 2015 Feb 6.).
	The teachings of Ter Meulen and Strome in regards to claims 1, 2, 8, 9, 11, 16, 17, and 19-20 are discussed supra.
	Ter Meulen and Strome do not teach monitoring Applicant’s elected species of up-regulation of vascular adhesion molecules.
	This deficiency is made up for by Lanis.
	Lanis teaches tumor infiltration by T lymphocytes is associated with good patient prognosis for many types of cancer including colorectal, ovarian, breast and melanoma (Page 59, Conclusions). The tumor vasculature, however, constitutes an important barrier to T cells by actively blocking extravasation into the tumor through the deregulation of adhesion molecules including ICAM-1 and VCAM-1. Given the heterogeneity of solid tumors (different immune cell infiltrates, stromal composition, level of vascularization, etc.), well-designed pre-clinical and clinical studies are warranted to identify optimal combinations of antiangiogenic drugs and immunotherapeutic treatments for each type (Page 59, Conclusions). This will require extensive monitoring of changes in tumor vascularity and the patient’s immunity pre- and post-treatment, determination of immune biomarkers to measure antiangiogenic responses, and continuous efforts to identify additional tumor EC targets (Page 59, Conclusions).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Ter Meulen and Strometo further comprise monitoring up-regulation of vascular adhesion molecules including VCAM-1, as taught by Lanis. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Lanis teaches monitoring the expression of the cell adhesion molecule VCAM-1 to identify optimal combinations of antiangiogenic drugs and immunotherapeutic treatments for cancer, and further that upregulation of V-CAM1 expression enhances T-cell extravasation and intratumoral infiltration, improves the penetration of chemotherapies into the tumor and their efficacy, and enhances adoptive and active immunotherapies in various mouse tumor models (Page 58, left column, last paragraph).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643